t c memo united_states tax_court gary w mcdonough petitioner v commissioner of internal revenue respondent docket no 1201-05l filed date asher b bearman jaret r coles jennifer a gellner and terri a merriam for petitioner gregory m hahn and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or for and unless otherwise indicated all section references are to continued pursuant to sec_6330 petitioner seeks review of respondent’s determination the sole issue for decision is whether respondent abused his discretion in sustaining the proposed levy action findings_of_fact the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference the facts stipulated are so found petitioner resided in westminster california continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent reserved relevancy objections to many of the exhibits attached to the stipulations of fact fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevancy of some exhibits is certainly limited this court finds that the exhibits meet the threshold definition of relevant evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of petitioner’s case respondent also objected to many of the exhibits on the basis of hearsay even if the court were to receive those exhibits into evidence they would have no impact on our findings_of_fact or on the outcome of this case when he filed his petition petitioner’s wife mary jane mcdonough filed separate tax returns for and petitioner i sec_57 years old and is currently employed by the los angeles city fire department petitioner invested in two partnerships organized and operated by walter j hoyt iii hoyt the partnerships were timeshare breeding syndicate joint_venture tbs and timeshare breeding service j v tbs from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt partnerships hoyt also organized promoted and operated sheep breeding partnerships from until his removal by the tax_court in through hoyt was each partnership’s general_partner and tax_matters_partner from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the hoyt partners before the irs in hoyt’s enrolled_agent status was revoked in hoyt was convicted of criminal charges relating to the promotion of these partnerships petitioner reported partnership losses from tbs and tbs on his form_1040 u s individual_income_tax_return for of dollar_figure and dollar_figure respectively and for of dollar_figure and dollar_figure respectively petitioner’s claim to the losses resulted in the underreporting of his and taxable_income on date additional income taxes and interest petitioner asks the court to take judicial_notice of certain facts in other hoyt-related cases and apply judicial estoppel to facts respondent has asserted in previous hoyt- related litigation the court will do neither a judicially noticeable fact is one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b petitioner is not asking the court to take judicial_notice of facts that are not subject_to reasonable dispute instead petitioner is asking the court to take judicial_notice of the truth of assertions made by taxpayers and the commissioner in other hoyt-related cases such assertions are not the proper subject of judicial_notice the doctrine_of judicial estoppel prevents a party from asserting a claim in a legal proceeding that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite petitioner has failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation were assessed against petitioner for and because of the underreporting on date respondent mailed petitioner a letter l- final notice_of_intent_to_levy and notice of your right to a hearing the notice informed petitioner that respondent proposed to levy on his property to collect federal income taxes owed for and the notice advised petitioner he was entitled to a hearing with respondent’s appeals_office to review the propriety of the proposed levy on date petitioner submitted a form request for a collection_due_process_hearing petitioner indicated he would pursue an offer- in-compromise based on effective tax_administration and would provide financial information upon request on date appeals received petitioner’s original form_656 offer_in_compromise with a completed form 433-a collection information statement for wage earners and self- employed individuals offering to pay dollar_figure to compromise his outstanding tax_liability petitioner offered to compromise his outstanding tax_liabilities on the grounds of doubt as to tbs one of the partnerships in which petitioner invested was involved in a consolidated case decided by this court in durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir as a result of that case computational adjustments were made and on date additional income_tax and interest were assessed against petitioner for and liability and effective tax_administration on date a sec_6330 telephone hearing was held between settlement officer linda cochran ms cochran and petitioner’s attorney during which petitioner’s attorney argued that appeals should accept the offer as a matter of equity and public policy the collection activity should be limited to taxes owed for and until the tax_court decides the pending interest and penalty cases and petitioner did not have an opportunity to be heard during the examination process on date petitioner submitted to ms cochran a revised form_656 dated date with a revised completed form 433-a dated date offering to pay dollar_figure to compromise a liability of approximately dollar_figure for petitioner offered to compromise his outstanding tax_liabilities not only for the years subject_to the proposed collection action but also for the liabilities arising from his and tax years the revised offer-in-compromise wa sec_5 on date a stipulated decision was entered in mcdonough v commissioner docket no an interest abatement proceeding for through in which the court ordered and decided that petitioner was not entitled to an abatement of interest under sec_6404 for those years to date no decision has been made by the court in mcdonough v commissioner docket no at the time of the sec_6330 hearing the taxes penalties and interest for and were unassessed submitted on the grounds of doubt as to liability7 and effective tax_administration petitioner’s revised form 433-a reported no future income potential and assets with a total current value of dollar_figure including the following assets current value cash stock furniture vehicles real_property one-half interest total dollar_figure big_number big_number big_number big_number the real_property consisted of petitioner and his wife’s house in westminster california and property they owned in prescott arizona the form 433-a also reported the following monthly items of income and expenses total income wages total living_expenses amount dollar_figure food clothing and miscellaneous housing and utilities transportation health care taxes income life_insurance dollar_figure big_number big_number big_number the doubt as to liability issues were not argued on brief and not considered here form 433-a states that each asset reported on the form should be valued at its current value defined on the form as the amount you could sell the asset for today other expenses attorney’s fees total big_number ms cochran determined that petitioner’s net realizable equity in each of his reported assets was the same as its reported value except that she reduced the reported value of the stock and of each vehicle by percent to reflect the assets’ quick sale value and increased the reported values of petitioner’s house and arizona property because they had not been based upon current appraisals and current market prices ms cochran summarized petitioner’s assets and liabilities as follows assets current value cash stock furniture vehicles real_property one-half interest total dollar_figure big_number big_number big_number big_number using petitioner’s average income over months she determined his monthly income was dollar_figure not dollar_figure as to the reported expenses ms cochran disallowed actual expenses for food clothing and miscellaneous housing and utilities and transportation and applied the national and local standard this amount does not include the value of petitioner’s pension petitioner testified that under his pension he will receive percent of his current gross_income of approximately dollar_figure plus an annual cost of living raise of percent allowances to those items ms cochran increased the tax expense to reflect the increased amount of determined income as adjusted the following were the determined monthly items of expenses total living_expenses food clothing and miscellaneous housing and utilities transportation health care taxes income life_insurance other expenses attorney’s fees total amount dollar_figure big_number big_number big_number big_number ms cochran determined that petitioner’s monthly excess income ie monthly income less monthly expenses was dollar_figure dollar_figure - dollar_figure his income potential for the next months was approximately dollar_figure dollar_figure x months dollar_figure and the reasonable collection potential was dollar_figure income potential of dollar_figure net realizable equity of dollar_figure on date respondent issued petitioner a notice_of_determination sustaining the proposed levy with the provision that the collection activity will not include the collection of interest or penalties until the interest and penalty cases were in the notice ms cochran mistakenly used a 116-month factor to determine petitioner’s income potential on brief respondent corrected the mistake by using a 48-month factor as required when a taxpayer makes a cash offer as a result petitioner’s correct income potential was dollar_figure dollar_figure x dollar_figure see internal_revenue_manual irm sec_5 decided the notice concluded petitioner’s dollar_figure offer-in- compromise was not an adequate collection alternative to the proposed levy because petitioner had the ability to pay dollar_figure the notice citing internal_revenue_manual irm sec_5 and stated that petitioner’s offer did not meet the commissioner’s guidelines for consideration as an offer-in-compromise to promote effective tax_administration specifically the notice stated considered under economic hardship the taxpayer has the ability to pay all assessed amounts and still have assets remaining with equity worth over dollar_figure in addition to an income stream of over dollar_figure the taxpayer’s representative contended that the taxpayer was being evaluated for possible disability the settlement officer noted however that no actual disability has been documented to date the present offer therefore must be considered within the framework of present facts as such the taxpayer failed to document economic hardship with or without special circumstances in accordance with internal_revenue_manual when considered under public policy or equity grounds the taxpayer’s effective tax_administration offer proposal fails to meet the criteria for such consideration under internal_revenue_manual for the reasons set forth in no above the taxpayer’s offer as an effective tax_administration offer based on public policy or equity grounds therefore cannot be considered in response to the notice_of_determination petitioner filed his petition with this court on date opinion i standard of review because the underlying tax_liability is not at issue this court’s review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard does not require the court to decide whether petitioner’s offer-in- compromise should have been accepted but whether respondent’s rejection of the offer was arbitrary capricious or without sound basis in fact or law see 112_tc_19 keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 ii petitioner’s offer-in-compromise sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration eta sec_301_7122-1 proced admin regs doubt as to liability and doubt as to collectibility11 are not at issue in this case petitioner proposed an offer-in-compromise based on eta offering to pay dollar_figure to compromise his estimated outstanding tax_liability of dollar_figure petitioner argued that collection of the full liability would create economic hardship and that compelling public policy or equity considerations provide a sufficient basis for compromising the liability respondent determined petitioner’s reasonable collection potential was dollar_figure and thus petitioner’s offer did not meet the criteria for an offer-in-compromise based on eta a tax_liability may be compromised on the ground of eta when collection of the full liability will create economic hardship or compelling public policy or equity considerations provide a sufficient basis for compromising the liability and compromise of the liability would not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs petitioner alleged respondent erred by not finding there was doubt as to collectibility however petitioner did not present information to substantiate this claim and did not argue it on brief this court concludes petitioner has abandoned this argument a economic hardship petitioner asserts that ms cochran abused her discretion by rejecting his offer-in-compromise because there is no indication that so cochran gave any substantive consideration to petitioner’s demonstrated special circumstances or that he would experience a hardship if required to make a full-payment in support of this assertion petitioner argues ms cochran failed to adequately consider his health issues failed to consider that because of current and future health issues petitioner will retire early causing his income to decrease improperly valued petitioner’s real_property and failed to use actual housing and utility expenses to determine his total monthly living_expenses sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301 c proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some examples one example involves a taxpayer who provides full-time care to a dependent_child with a serious long-term illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses if his only asset was liquidated the third example involves a disabled taxpayer who has a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead all describe more dire circumstances 454_f3d_782 8th cir affg 124_tc_165 see also barnes v commissioner tcmemo_2006_150 nevertheless we will address petitioner’s arguments discussion of special circumstances in the notice_of_determination petitioner argues that ms cochran failed to follow proper procedure by not discussing petitioner’s special circumstances what equity was considered in relation to his special circumstances and how the special circumstances affected her determination of his ability to pay petitioner infers that because the notice_of_determination did not discuss the special circumstances in detail ms cochran failed to adequately take petitioner’s circumstances into consideration this court does not believe that appeals must specifically list in the notice_of_determination every single fact it considers in arriving at a determination see barnes v commissioner supra this is especially true in a case such as this where petitioner provided ms cochran with multiple letters and hundreds of pages of exhibits ms cochran considered all of the arguments and information presented to her given the amount of information it would be unreasonable to require her to specifically address in the notice_of_determination every single asserted fact circumstance and argument presented the fact that all of the information presented was not specifically addressed in the notice_of_determination does not indicate an abuse_of_discretion petitioner’s medical_expenses and possible retirement petitioner argues ms cochran failed to adequately consider his declining health the likelihood his health problems will require early retirement and possible future increases in medical_expenses included in the documentation provided to ms cochran were letters from petitioner’s doctors stating that he suffers from work-related injuries to his lumbar cervical and thoracic spine his wrists and his right elbow resulting in multiple medical procedures including pain management therapy petitioner asserted the severity of his injuries will force him to retire in the near future and presented a letter from his doctor indicating his injuries may lead to future disability in the notice_of_determination ms cochran stated the taxpayer’s representative contended that the taxpayer was being evaluated for possible disability however no actual disability was documented and no evidence was produced indicating petitioner’s present or future medical_expenses will cause him to be unable to pay his basic living_expenses as to petitioner’s asserted increasing expenses due to health problems ms cochran determined that the taxpayer failed to document economic hardship and the present offer must be considered within the framework of present facts petitioner reported monthly medical_expenses of dollar_figure on his form 433-a which ms cochran accepted petitioner did not report or substantiate future amounts of increased medical_expenses given the information presented to her it was not arbitrary or capricious for ms cochran to ignore speculative future medical costs when making her final_determination therefore this court rejects petitioner’s assertion that ms cochran failed to consider his current and future medical costs petitioner also asserts that ms cochran abused her discretion by using a longer period months for evaluating income from future earnings when petitioner stated he would retire early because of health problems although petitioner stated he may retire he did not state that he would retire by a certain date or that there was a mandatory_retirement_age even when a 48-month period is used to determine future earnings petitioner’s income potential of dollar_figure still exceeds his offer of dollar_figure given the information presented it was not arbitrary or capricious that ms cochran was not persuaded by petitioner’s statements of possible retirement when evaluating his income from future earnings petitioner’s property petitioner argues ms cochran improperly increased the value of his house and his arizona property on his form 433-a petitioner reported the estimated fair_market_value of his house was dollar_figure with an 80-percent quick-sale value of dollar_figure and an outstanding encumbrance of dollar_figure petitioner’s estimate was based on a professional appraisal dated date ms cochran testified she did not accept petitioner’s reported value because the appraisal was over a year old and no longer reflected current value instead she determined a value of dollar_figure using recent comparable salesdollar_figure ms cochran testified at trial that she originally erred by calculating income potential over months and a 48-month factor was the correct figure to determine income potential because petitioner made a cash offer ms cochran testified at trial that she was not required to use a quick-sale value percent of fair_market_value for the real_property because as she determined it could reasonably sell within days the 90-day period was used because pursuant to the form_656 the cash offer had to be paid within days from written notice of acceptance of the offer ms cochran credited petitioner with a half interest in each property because his wife owned a half interest in each property on his form 433-a petitioner reported the estimated fair_market_value of his arizona property pincite fair street prescott az as dollar_figure with an 80-percent quick-sale value of dollar_figure and an outstanding encumbrance of zero petitioner’s estimate was based upon the yavapai county arizona assessor’s office appraisal dated date ms cochran discovered petitioner had given her the yavapai county assessor’s address not the property’s actual location the arizona property was pincite west live oak drive prescott az ms cochran did not accept petitioner’s reported value instead she determined the property’s value at dollar_figure using recent comparable sales assuming petitioner’s professional appraisal and assessor valuation should have been accepted this court would not find ms cochran abused her discretion in rejecting petitioner’s offer-in-compromise based on economic hardship on his form a petitioner reported assets with a total value of dollar_figure and income potential of approximately dollar_figure however petitioner offered to pay only dollar_figure to compromise his outstanding tax_liabilities this court finds ms cochran did not abuse her discretion by rejecting an offer-in-compromise that bore no relationship to petitioner’s own calculations of his ability to pay petitioner’s other financial circumstances petitioner argues that pursuant to sec_7122 respondent was required to include actual housing and utility expenses when determining his total monthly living_expenses not the internal_revenue_service standard allowances sec_7122 provides that the secretary shall publish standard allowances for basic living_expenses the commissioner may depart from standard allowances where such use would result in the taxpayer not having adequate means to provide for basic living_expenses sec_7122 ms cochran determined petitioner’s circumstances were not sufficient to deviate from the local guideline amounts petitioner did not produce evidence indicating he would not have adequate means to provide for his basic living_expenses ms cochran did not abuse her discretion by using standard allowances instead of petitioner’s actual housing and utility expenses petitioner also asserts ms cochran abused her discretion by failing to inquire about changes in his financial circumstances after the offer-in-compromise had been submitted the record does not indicate petitioner’s financial situation had substantially changed from the date the offer was submitted on date through the date of its denial on date ms cochran did not abuse her discretion encouraging voluntary compliance with the tax laws any decision by ms cochran to accept petitioner’s offer-in- compromise because of eta based on economic hardship must be viewed against the backdrop of sec_301_7122-1 proced admin regsdollar_figure see barnes v commissioner tcmemo_2006_150 this section requires ms cochran to deny petitioner’s offer if its acceptance would undermine voluntary compliance with tax laws by taxpayers in general thus even if this court were to assume arguendo that petitioner would suffer economic hardship a finding that it declines to make this court would not find that ms cochran’s rejection of petitioner’s offer was an abuse_of_discretion as discussed below in our discussion of petitioner’s equitable facts argument acceptance of petitioner’s offer would undermine voluntary compliance with tax laws by taxpayers in general b public policy and equity considerations petitioner asserts that there are so many unique and equitable facts in this case that this case is an exceptional circumstance and respondent abused his discretion by not accepting those facts as grounds for an offer-in-compromise in support of his assertion petitioner argues that the longstanding nature of this case justifies acceptance of the the prospect that acceptance of an offer will undermine compliance with the tax laws militates against its acceptance see also barnes v commissioner tcmemo_2006_150 offer-in-compromise respondent’s reliance on an example in the internal_revenue_manual was improper and respondent failed to consider petitioner’s other equitable facts longstanding case petitioner asserts that the legislative_history requires respondent to resolve longstanding cases by forgiving penalties and interest which would otherwise apply petitioner argues that because this is a longstanding case respondent abused his discretion by failing to accept his offer-in-compromise petitioner’s argument is essentially the same one considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite see also keller v commissioner tcmemo_2006_166 barnes v commissioner supra the court rejects petitioner’s argument for the same reasons stated by the court_of_appeals the court adds that petitioner’s counsel participated in the appeal in fargo as counsel for the amici on brief petitioner suggests that the court_of_appeals knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioner and to otherwise allow those clients’ liabilities for penalties and interest to be forgiven the court does not read the opinion of the court_of_appeals in fargo to support that conclusion see keller v commissioner supra barnes v commissioner supra respondent’s rejection of petitioner’s longstanding case argument was not arbitrary or capricious the internal_revenue_manual example petitioner argues that respondent erred when he determined that petitioner was not entitled to relief according to the second example in irm sec_5 petitioner asserts that many of the facts in this case were not present in the example and therefore any reliance on the example was misplaced petitioner’s argument is not persuasive irm sec_5 discusses eta offers-in-compromise based on equity and public policy grounds and states in the second example in the taxpayer invested in a nationally marketed partnership which promised the taxpayer tax benefits far exceeding the amount of the investment immediately upon investing the taxpayer claimed investment tax_credits that significantly reduced or eliminated the tax_liabilities for the years through in the irs opened an audit of the partnership under the provisions of the tax equity and fiscal responsibility act of tefra after issuance of the final_partnership_administrative_adjustment fpaa but prior to any proceedings in tax_court the irs made a global_settlement offer in which it offered to concede a substantial portion of the interest and penalties that could be expected to be assessed if the irs’s determinations were upheld by the court the taxpayer rejected the settlement offer after several years of litigation the partnership level proceeding eventually ended in tax_court decisions upholding the vast majority of the deficiencies asserted in the fpaa on the grounds that the partnership’s activities lacked economic_substance the taxpayer has now offered to compromise all the penalties and interest on terms more favorable than those contained in the prior settlement offer arguing that tefra is unfair and that the liabilities accrued in large part due to the actions of the tax_matters_partner tmp during the audit and litigation neither the operation of the tefra rules nor the tmp’s actions on behalf of the taxpayer provide grounds to compromise under the equity provision of paragraph b i b of this section compromise on those grounds would undermine the purpose of both the penalty and interest provisions at issue and the consistent settlement principles of tefra administration internal_revenue_manual cch sec_5 at big_number ms cochran determined that petitioner’s case is similar to the example some of the most obvious similarities--the year pretty old and that seems to match or correlate to the taxpayer’s circumstances that this was a tefra proceeding that an fpaa was issued they rejected a settlement offer that had been previous-- that the irs had previously made the taxpayers entered litigation for a number of years and--and that there were actions of the tmp that the taxpayer was raising issues of tax-motivated--tmp’s actions as one of his arguments the court agrees with respondent that the example presents similar circumstances to those in petitioner’s case ms cochran’s testimony accurately reflects those similarities petitioner is correct in asserting that not all the facts in his case are present in the example however it is unreasonable to expect that facts in an example be identical to facts of a particular case before the example can be relied upon the internal_revenue_manual example was only one of many factors respondent considered given the similarities to petitioner’s case respondent’s reliance on that example was not arbitrary or capricious petitioner’s other equitable facts petitioner argues that respondent abused his discretion by failing to consider the other equitable facts of this case petitioner’s equitable facts include reference to petitioner’s reliance on bales v commissioner tcmemo_1989_ petitioner’s reliance on hoyt’s enrolled_agent status hoyt’s criminal conviction hoyt’s fraud on petitioner and other letters and cases the basic thrust of petitioner’s argument is that he was defrauded by hoyt and that if he were held responsible for penalties and interest incurred as a result of his investment in a tax_shelter it would be inequitable and against public policy petitioner’s argument is not persuasive bales v commissioner tcmemo_1989_568 involved deficiencies determined against various investors in several hoyt partnerships this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes taxpayers in many hoyt-related cases have used bales as the basis for a reasonable_cause defense to accuracy-related_penalties this argument has been uniformly rejected by this court and by the courts of appeals for the sixth and tenth circuits see eg 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 sanders v commissioner tcmemo_2005_163 hansen v commissioner tcmemo_2004_269 while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case unlike the exceptional circumstances exemplified in the regulations petitioner’s situation is neither unique nor exceptional in that his situation mirrors those of numerous other taxpayers who claimed tax_shelter deductions in the 1980s and 1990s see keller v commissioner tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 of course the examples in the regulations are not meant to be exhaustive and petitioner has a more sympathetic case than the taxpayers in fargo v commissioner f 3d pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in the hoyt tax_shelters to be liable for penalties and interest nor have they prevented the courts of appeals for the sixth and tenth circuits from affirming our decisions to that effect see 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 ms cochran testified that she considered all of petitioner’s assertions including the numerous letters and exhibits nevertheless ms cochran determined that petitioner did not qualify for an offer-in-compromise the mere fact that petitioner’s equitable facts did not persuade respondent to accept petitioner’s offer-in-compromise does not mean that those assertions were not considered the notice_of_determination and ms cochran’s testimony demonstrate respondent’s clear understanding and careful consideration of the facts and circumstances of petitioner’s case the court finds that respondent’s determination that the equitable facts did not justify acceptance of petitioner’s offer-in-compromise was not arbitrary or capricious and thus was not an abuse_of_discretion the court finds that compromising petitioner’s case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra c petitioner’s other argument sec_1 compromise of penalties and interest in an eta offer-in-compromise petitioner advances a number of arguments focusing on his assertion that respondent determined that penalties and interest could not be compromised in an eta offer-in-compromise petitioner argues that such a determination is contrary to legislative_history and is therefore an abuse_of_discretion these arguments are not persuasive the regulations under sec_7122 provide that if the secretary determines that there are grounds for compromise under this section the secretary may at the secretary’s discretion compromise any civil liability arising under the internal revenue laws sec_301_7122-1 proced admin regs in other words the secretary may compromise a taxpayer’s tax_liability if he determines that grounds for a compromise exist if the secretary determines that grounds do not exist the amount offered or the way in which the offer is calculated need not be considered petitioner’s arguments regarding the compromise of penalties and interest do not relate to whether there are grounds for a compromise instead these arguments go to whether the amount petitioner offered to compromise his tax_liability was acceptable as addressed above respondent’s determination that the facts and circumstances of petitioner’s case did not warrant acceptance of his offer-in-compromise was not arbitrary or capricious and was thus not an abuse_of_discretion because no grounds for compromise exist this court need not address whether respondent can or should compromise penalties and interest in an eta offer-in-compromise see keller v commissioner supra information sufficient for the court to review respondent’s determination petitioner argues that respondent failed to provide the court with sufficient information so that this court can conduct a thorough probing and in-depth review of respondent’s determinations petitioner’s argument is without merit generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure the burden was on while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case continued petitioner to show that respondent abused his discretion the burden was not on respondent to provide enough information to show that he did not abuse his discretion nevertheless this court finds that it had more than sufficient information to review respondent’s determination scheduling of the sec_6330 hearing and deadline for submission of documents petitioner argues that ms cochran abused her discretion by not allowing his counsel additional time to prepare for the sec_6330 hearing and to submit additional documentation once the sec_6330 hearing was scheduled ms cochran refused petitioner’s request to delay the hearing however ms cochran did extend the deadline for submission of documents while petitioner wanted to delay the sec_6330 hearing he does not allege that he was unable to adequately prepare for the hearing additionally petitioner has not identified any documents or other information that he believes ms cochran should have considered but that he was unable to produce because of the deadline for submission given the thoroughness and the amount of information submitted it is unclear why petitioner needed additional time this court does not believe that ms continued because respondent’s examination of petitioner’s returns did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 cochran abused her discretion by establishing a timeframe for the sec_6330 hearing and the submission of documents efficient collection versus intrusiveness petitioner argues that respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 petitioner’s argument is not supported by the record petitioner has an outstanding tax_liability in his sec_6330 hearing petitioner proposed only an offer-in-compromise because no other collection alternatives were proposed there were no less intrusive means for respondent to consider the court finds that respondent balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection be no more intrusive than necessary in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
